DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action sent in response to Applicant’s communication received on 3/22/2021 for the application number 17/207880. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-20 are presented for examination. 

Information Disclosure Statement
The information disclosure submitted on 3/22/2021 was  filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note: 
Regarding claims 8-14, claims includes A computer program product for automation of chatbot workspace update, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices. The claim does not invoke 101 since the specification cites that A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.  ( Para 0044). Further the claim mentions the storage devices which is tangible media. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 8-9, 11-13, 15-19  are rejected under 35 U.S.C. 103 as being unpatentable over Bobbarjung ( US Pub: 20190124020)  and further in view of Tiwari ( US Pub: 20220237567) 

Regarding claim 1, Bobbarjung teaches a computer-implemented method for updating chatbot workspaces, the computer- implemented method comprising: determining a chatbot knowledge base contains a set of updated information ( updates as the data changes, Para 0073-0077; 0037, 0040) ; updating a chatbot dialog decision tree based on one or more identified new topics ( new attributes ( topic – shipping time etc.), Para 0075)  in a set of updated information ( updating decision tree, Para 0073-0077) , wherein updating the chatbot dialogue decision tree comprises using natural language processing techniques to determine a set of intents, a set of entities, and a set of keywords ( NLP – intent determination, entity and attribute extraction, useful information, Para 0039, 0100) ; identifying a starting decision for the chatbot dialogue decision tree based on the updated set of entities and the updated set of keywords ( updated information, Para 0073-0075) ; and interacting, via a user interface, with an end user according the chatbot dialogue decision tree for a response ( decision tree to update the chatbot, Para 0062, 0073-0077, Fig 5) 
Bobbarjung does not explicitly teach interface, with an end user according to one or more interactions traversing the chatbot dialogue decision tree for a response 
However Tiwari teaches interface, with an end user according to one or more interactions traversing the chatbot dialogue decision tree for a response ( when the chatbot system 222 is traversing a decision tree associated with an intent to apply for a particular opportunity (e.g., a credit account), then the corresponding decision tree may include a node having a prompt for the user to provide an image of their driver's license, and may also include a number of slot filling nodes that expect to receive particular pieces of applicant information, including information that can potentially be extracted from the image of the driver's license, Para 0074) 
Bobbarjung has a base concept of chatbot which can have new skills based on the updated knowledge base and interact with the user based on the decision tree, Bobbarjung differed by the claimed invention that response is generated by traversing the decision tree. Tiwari teaches the differed concept and it would have been obvious having the concept of Bobbarjung to modify with Tiwari before effective filing date to arrive at a particular piece of information associated with the intent  ( Para 0074, Tiwari ) 

Regarding claim 2, Bobbarjung as above in claim 1, teaches  searching the set of updated information to identify a set of new topics ( The system also has programs that automatically detect changes in the CSV files (e.g., new files, deletion of old files, update to a new version, etc.) and will automatically reflect the changes in the JSON files as well, Para 0119) 

Regarding claim 4, Bobbarjung as above in claim 1, teaches wherein updating the chatbot dialogue decision tree further comprises: modifying the chatbot dialogue decision tree ( chatbot behavior is updated in real time, Para 0074; modify shopping cart ( decision tree is modified – data driven decision tree), wherein each intent of the set of intents respectively creates a new decision within the chatbot dialogue decision tree ( intents trigger a decision tree, Para 0074) 


Regarding claim 5, Bobbarjung as above in claim 1, teach parsing, by a script, one or more new product features within a documentation page (  Once annotated, the HTML document is parsed by the chatbot and incorporated as an intent that can be triggered with keywords extracted from the document, Para 0077- new feature ( annotation) ; and tagging newly identified chatbot skills based on the new product features within a documentation page (valid HTML,  Para 0073-0077, Bobbarjung, Para 0054, Tiwari) 

Regarding claim 6, Bobbarjung as above in claim 1, P201910959US01Page 19 of 24executing a chatbot synchronization script, wherein the executing comprises: creating an automation script, wherein the automation script synchronizes chatbot skills with a product documentation of a knowledge center stored on a database ( content stays in sync Para 0077) 


Regarding claim 8, arguments analogous to claim 1, are applicable. In addition Bobbarjung teaches A computer program product for automation of chatbot workspace update, the computer program product comprising: one or more computer readable storage devices and program instructions stored on the one or more computer readable storage devices ( Para 0021) 
Regarding claim 9, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 4, are applicable. 
Regarding claim 12, arguments analogous to claim 5, are applicable. 
Regarding claim 13, arguments analogous to claim 6, are applicable. 
Regarding claim 15, arguments analogous to claim 1, are applicable. In addition Bobbarjung teaches A computer system for automation of chatbot workspace update, the computer system comprising: one or more computer processors; one or more computer readable storage devices; program instructions stored on the one or more computer readable storage devices for execution by at least one of the one or more computer processors  ( Fig 1-Fig 2) 
Regarding claim 16, arguments analogous to claim 3, are applicable. 
Regarding claim 17, arguments analogous to claim 4, are applicable. 
Regarding claim 18, arguments analogous to claim 5, are applicable. 
Regarding claim 19, arguments analogous to claim 6, are applicable. 

Claims 3, 10 and 16 are  rejected under 35 U.S.C. 103 as being unpatentable over Bobbarjung ( US Pub: 20190124020) and further in view of Tiwari ( US Pub: 20220237567) and further in view of Cobb ( US Pat# 11157475) 

Regarding claim 3, Bobbarjung as above in claim 2, teaches 3. The method of claim 2, wherein the searching is performed according to a set of chatbot specific tags, wherein the  tags are used to distinguish the set of new topics from known topics( The system also has programs that automatically detect changes in the CSV files (e.g., new files, deletion of old files, update to a new version, etc.) and will automatically reflect the changes in the JSON files as well, Para 0119) 
While Bobbarjung teaches JSON can be replaced with HTML and Bobbarjung suggest that ( Para 0076, 0096) but does not explicitly teach HTML tag and distinguishing using HTML tags 
However  teaches HTML tag and distinguishing using HTML tags ( the custom logic can be used to identify items such as page changes, new sections, paragraph breaks, font changes, etc. based on HTML tags. The HTML parser uses custom logic to determine which HTML tags correspond with different elements of a document 114. For example, the EDIE 106 may comprise logic that detects when a new section starts based on a font change (e.g. bold text or a larger font) for the header of that section, Col 7, line 10-30) 
It would have been obvious having the concept of Bobbarjung and Tiwari to further include the teachings of Cobb before effective filing date to reflect the change and later referenced ( Col 7, line 1-30, Cobb) 

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bobbarjung ( US Pub: 20190124020) and further in view of Tiwari ( US Pub: 20220237567) and Cummins( US Pub: 20190087707) 

Regarding claim 7, Bobbarjung modified by Tiwari as above in claim 1, does not explicitly teach 
generating, by a script, a link to a new page comprising one or more feature descriptions of the topics and identified new chatbot skills; displaying the generated link on an updated documentation site, wherein the link is available and provided for a chatbot synchronization script and, wherein the link is provided as an answer to a question of the user in a chatbot conversation associated with the one or more new feature descriptions

However Cummins teach generating, by a script, a link to a new page comprising one or more feature descriptions of the topics and identified new chatbot skills ( new page, Fig 12b) ; displaying the generated link on an updated documentation site, wherein the link is available and provided for a chatbot synchronization script and, wherein the link is provided as an answer to a question of the user in a chatbot conversation associated with the one or more new feature descriptions ( Fig 12b, the ACESAP whilst launched within a first web page has now control of the web page such that it can render the information from another web page and website whilst maintaining that is itself associated with the original website, Para 0095-0096) 
It would have been obvious having the concept of Bobbarjung and Tiwari to further include the teachings of Cummins before effective filing date to provide users with an Artificial Conversational Entity that can exploit the full depth and power of the Internet by supporting a browser interface linked to the Artificial Conversational Entity such that the outputs presented to the user can be a web page or a website either associated with the provider of the Artificial Conversational Entity or independent to the Artificial Conversational Entity provider. Accordingly, in this manner the Artificial Conversational Entity becomes a user interface for a user to enter natural language queries ( Para 0006, Cummins) 

Regarding claim 14, arguments analogous to claim 7, are applicable. 
Regarding claim 20, arguments analogous to claim 7, are applicable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674